Citation Nr: 0302310	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  01-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active military service 
from March 1969 to October 1970.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Albuquerque, New Mexico.  


FINDING OF FACT

The veteran probably has PTSD due to stressor events in 
service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are 
met. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2002)) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

The case has been reviewed under the VCAA.  After reviewing 
the claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.  The claim has been 
considered on the merits, and well-groundedness is not an 
issue.  In the June 2001 decision and in an October 2001 
statement of the case, the veteran was given notice of the 
evidence necessary to substantiate his claim, and of what was 
of record.  

VA's duty to notify includes the duty to tell the veteran 
what evidence, if any, he is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  That was done in this case.  The RO sent a 
letter to the veteran in March 2001 asking him to submit any 
medical evidence pertinent to his claim that was not already 
or record.  The veteran was also asked to provide names and 
addresses of any private and/or VA medical professionals who 
treated him for a psychiatric disorder.  In essence, he was 
asked to provide specific information and evidence needed in 
his case.  Accordingly the Board finds that the duty to 
notify is satisfied.  

The RO has obtained the veteran's service medical records, 
all identified medical records from private medical care 
providers, and VA outpatient records, and he has been 
accorded VA examinations.  There is no indication that there 
is any relevant evidence outstanding.  Development is 
complete to the extent possible; VA duties to inform and 
assist are met; and the veteran is not prejudiced by the 
Board's review of the case based on the current record.

Background

Service records show that the veteran served in Vietnam, and 
was awarded a Combat Action Ribbon.

Service medical records reflect that in a September 1969 
report of medical history, the veteran answered "yes" when 
asked if he has or ever had experienced depression or 
excessive worry, or nervous trouble of any sort.  The 
associated examination report is negative for a psychiatric 
disorder.  The October 1970 report of examination on 
separation from service is negative for any psychological 
disorder, and psychiatric evaluation was normal.

Postservice medical evidence includes VA outpatient records 
dated from July 1990 to August 1998 showing that the veteran 
was treated for mental health problems, including a 
generalized anxiety disorder, depression, and panic attacks.  
The treating physicians noted that the veteran was a combat 
veteran.  An October 1990 outpatient record shows diagnosis 
of possible PTSD, and generalized anxiety disorder.  An 
October 1992 outpatient record shows a diagnosis of mild 
PTSD.  A VA physician's November 1997 outpatient record 
indicates that "[t]oday for the first time [the veteran] 
mentions problems from his Vietnam experiences," and the 
diagnosis was anxiety disorder, not otherwise specified, rule 
out PTSD. 

Statements by relatives of the veteran are to the effect that 
he was an outgoing, social individual prior to service.  
After he returned from Vietnam, however, he exhibited self-
destructive behaviors, and appeared very angry, nervous, 
depressed, and reclusive.  He also exhibited some tendencies 
toward aggressive behavior.  The veteran's sister recalled 
witnessing a flashback, during which the veteran shouted 
"get down they are coming!"  A statement from his spouse 
noted that the veteran drank too much after returning from 
Vietnam and had no friends.  She reported that he had panic 
attacks and flashbacks related to Vietnam, and he "seemed 
out to destroy himself and his family."  

On VA examination in July 1999, it was noted that the veteran 
had been incarcerated in a federal prison due to a conviction 
for trafficking in marijuana.  The veteran complained of 
panic attacks, depression, and a generalized feeling of 
anxiety, and reported that he experienced those feelings 
since the 1970s.  He also complained of flashbacks during 
which he heard gunfire, rockets, and people screaming.  He 
reported that he was unable to remember any details about 
Vietnam and he had difficulty coming up with much specific 
historical information.  He did recall the incident where the 
landing zone in which he arrived in Vietnam came under rocket 
and mortar attack and was nearly overrun by the enemy.  He 
stated that during that attack, he and a fellow marine hid 
overnight in a foxhole.  He recalled that that he was sent 
out on patrol the next day, and two fellow marines were 
wounded when his company came under sniper fire.  He reported 
feeling in shock during his first week in Vietnam; a feeling 
that was compounded by sleep deprivation.  He admitted to 
heavy alcohol abuse immediately after his discharge from 
service, but reported that he stopped drinking approximately 
10 years prior to the examination.  His panic attacks surged 
after he stopped drinking.  

On examination, the veteran was mostly cooperative in spite 
of numerous instances when he could not answer questions 
because he did not recall details.  He exhibited a general 
poverty of speech and a marked poverty of content of speech.  
He stated that he generally tries to avoid people.  He could 
not quantify his flashbacks or panic attacks.  He could not 
report on things that triggered the flashbacks or panic 
attacks, or report the things he avoids to prevent them.  He 
complained of fatigue and impaired concentration, and stated 
that he slept only two to three hours nightly.  The physician 
noted that the veteran endorsed many symptoms of increase 
arousal, including insomnia, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  The 
examiner reported that he could not diagnose PTSD because of 
vague information regarding flashbacks (especially 
frequency), and because there was no other reenactment 
phenomena.  The veteran's avoidance phenomena were considered 
marginal, and were complicated by his being on heavy doses of 
anti-cholinergic and sedating medications.  The diagnosis was 
panic order with depression, and alcohol abuse in remission. 

Medical records obtained from the prison where the veteran 
was incarcerated indicate that was treated for psychological 
problems during his incarceration.  A September 1998 record 
shows diagnosis, in pertinent part, of PTSD, and notes that 
the veteran was taking Prozac and Trazodone.  

On October 2000 psychiatric evaluation, the veteran described 
feelings of anxiety and depression.  He complained of panic 
attacks, and said that he avoided relationship with other 
people because of anger and fear of being confrontational.  
He reported suicidal thoughts but denied ever acting on them.  
When asked about what impact the in-service stressors had on 
him, he responded that he had a lot of "anger and bitterness 
inside," and he had long-standing anxiety, depression, and 
panic attacks.  He stated that he drank heavily after 
returning from Vietnam, which adversely affected his family 
relationships and employment possibilities.  The examiner 
reported that the psychiatric assessment included review of 
the veteran's personal history, review of the service records 
(including medical records and the 201 file), review of the 
stressors, and completion of the Beck Depression Inventory 
and the Mississippi Scale.  The veteran was judged to be a 
credible historian.  The examiner opined that the veteran's 
current level of functioning and history of adjustment 
problems since his separation from service fully met the 
criteria for a diagnosis of PTSD.  The diagnosis was PTSD, 
and alcohol abuse (by history).  

On VA examination in January 2001, it was noted that the 
veteran was being followed by VA physicians for symptoms of 
depression and anxiety.  His medications included Prozac, 
Trazodone, and Diazepam.  The veteran had been on several 
antidepressants in the past with only partial relief of 
anxiety and depressive symptoms.  It was noted that he had a 
remote history of heavy alcohol dependence, but he had 
abstained from alcohol use since the mid-1980s.  The veteran 
stated that current symptoms included anxiety attacks.  He 
described feeling scared, and he had feelings that something 
bad was going to happen.  The feelings last for about five 
minutes at a frequency of "about two or so a day."  He 
complained of a chronic mild depressive mood dating back to 
his separation from service.  On examination, the veteran had 
poor eye contact and was somewhat guarded.  He denied any 
psychotic symptoms and denied auditory or visual 
hallucinations.  He denied flashbacks, nightmares, and 
current suicidal or homicidal ideation.  He seemed overall 
forgetful and vague about past events and specifics.  His 
judgment and insight were fair.  The diagnosis was panic 
disorder, dysthymia, and alcohol dependence in full 
remission.  The examiner stated:

This is a . . . combat veteran, who does 
not meet criteria for [PTSD].  However, 
he meets [the] criteria for panic 
disorder and dysthymia and a past history 
of alcohol dependence.  His level of 
functioning seems to be quite low . . . .  

VA outpatient records dated from October 2000 to May 2002 
show that the veteran continued to be followed for 
psychological disorders, including anxiety and depression.  
In an August 2001 report, a VA staff psychiatrist noted that 
the veteran was a Vietnam combat veteran and "has symptoms 
that are consistent with a diagnosis of PTSD."  The 
psychiatrist reported that the veteran appeared anxious and 
somewhat depressed.  The diagnosis was probably PTSD, and 
recurrent major depression.  The veteran was seen by the same 
VA psychiatrist in May 2002, and the outpatient examination 
report shows diagnosis of chronic PTSD and recurrent major 
depression.

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

As was reported, the veteran was awarded a Combat Action 
Ribbon based on his experiences in Vietnam.  This establishes 
that he engaged in combat with the enemy, and has 
demonstrated exposure to a stressor event in service.  What 
remains to be established is whether or not he has a 
diagnosis of PTSD related to such stressor event.  There is 
conflicting evidence in that regard.  On the one hand, VA 
psychiatric evaluations in July 1999 and January 2001 
determined that the veteran did not meet the full criteria 
for a diagnosis of PTSD.  On the other hand, a VA psychiatric 
evaluation in October 2000 produced the opinion (with a 
reasoned explanation of the rationale) that the veteran 
indeed fully met the criteria for a diagnosis of PTSD.  

What the Board finds ultimately persuasive is that the 
veteran has been receiving fairly regular VA psychiatric 
treatment, including medications, and that the diagnosis 
reported in the treatment records has, fairly consistently, 
been PTSD.  Presumably, treating physicians/psychiatrists who 
see the veteran on a regular basis in the course of treatment 
have access to all his records, are most familiar with the 
aspects of his psychiatric disability, and are in the best 
position to assess the nature of the disability.  Presumably 
also, they would not be offering him psychiatric treatment, 
including medications, for a disability that is not 
established by clinical data.  Resolving all remaining 
reasonable doubt on this point in the veteran's favor, as 
required by 38 U.S.C.A. § 5107(b), the Board finds that the 
evidence does establish that the veteran has PTSD due to a 
stressor event(s) in service, and that service connection for 
PTSD is warranted. 


ORDER

Service connection for PTSD, is granted.


		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

